Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 1 of 51 PageID# 175




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                       Norfolk Division




JOSEPH COVELL BROWN,

                       Plaintiff,

 V.                                                            ACTION NO. 2:19cv376

MARCUS PORTER,in his individual
capacity,
 NORFOLK STATE UNIVERSITY,
THE BOARD OF VISITORS OF
 NORFOLK STATE UNIVERSITY,
THE COMMONWEALTH OF
 VIRGINIA, and
 TRACCIK. JOHNSON,in her
individual capacity.

                       Defendants.




                         UNITED STATES MAGISTRATE JUDGE'S
                           REPORT AND RECOMMENDATION


       This matter comes before the Court on the motion to dismiss for lack of subject matter

jurisdiction and for failure to state a claim, filed by defendants Marcus Porter, Norfolk State

 University ("NSU"), the Board of Visitors of Norfolk State University, the Commonwealth of

 Virginia, and Tracci K. Johnson ("defendants"). ECF No. 4. The motion was referred to the

 undersigned United States Magistrate Judge on August 29, 2019, pursuant to 28

 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b). ECF No. 13. For the reasons

 discussed below,the undersigned RECOMMENDS that the motion to dismiss count I for lack of

subject matter jurisdiction be GRANTED,and the motion to dismiss for failure to state a claim be

 GRANTED in part and DENIED in part.
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 2 of 51 PageID# 176




                                1.     PROCEDURAL HISTORY

          Joseph Covell Brown ("Brown") initially filed an action in the Circuit Court for the City

of Norfolk on June 14, 2019, alleging five counts against defendants. See generally Brown v.

Porter et al. No. CL19-6091 (Va. Cir. Ct. June 14, 2019); ECF No. 1-3. On July 18, 2019,

defendants removed the case to federal court. ECF No. 1. On July 25, 2019, defendants filed a

 motion to dismiss the complaint pursuant to Rule 12(b)(1) and 12(b)(6) of the Federal Rules of

 Civil Procedure with a supporting memorandum. ECF Nos. 4-5. On August 12, 2019, Brown

filed a memorandum in opposition to defendants' motion to dismiss. PL's Mem.in Opp'n to Defs.'

 Mot. to Dismiss("PL's Mem."),ECF No.9. Defendants filed a reply on August 20,2019. Defs.'

 Reply, ECF No. 12.

                                 II.    FACTUAL BACKGROUND'

          Brown is a New Jersey resident and member ofthe Muslim faith. Compl.       6,8,ECF No.

 1-2. From August 2014 through June 2017, Brown attended NSU. Id. at ^ 7. So that he could

 afford tuition. Brown accepted student loans, for which he remains responsible. Id. atf 19. NSU

 is a public university and receives federal funding. Id. at ^ 11-12. The Board of Visitors of NSU

("Board") is a corporation established pursuant to Virginia law. Id. at H 14(citing Va. Code Ann.

 §§ 23.1-1900-1902 (2016)). The Board was formed in order to "establish[] and maintain[] the

 provisions and duties of NSU's teachers, staff and agents," and to "maintain[], operat[e] and

 direct[] the affairs of NSU." Id. NSU published its disciplinary procedures online. Id. at ^ 24.^



'The factual history detailed below is based on Brown's complaint, consistent with the standard
 of review detailed below.

^   NSU's student conduct policies can               be found      at the following        website:
 http://www.nsu.edu/student-affairs/student-judicial/student-conduct-process (last visited Nov. 26,
 2019).
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 3 of 51 PageID# 177




        In 2015, NSU placed Brown on disciplinary probation for the 2016-2017 school year. Id.

 at T| 20. Brown's probationary period ended in May 2017. /c/. at T|21. In June 2017,Brown began

finalizing paperwork which would allow him to participate in the study abroad program to which

 he had been accepted, during his senior year at NSU. Id. at H 22. Also in June 2017, Brown was

 suffering from sciatica in his left hip and had difficulty walking. Id. at 23. On June 11, 2017,

 Brown and his roommate, Davonte' Smith ("Smith") were texting each other about the food and

 dirty dishes in their room. Id. at    25-26. During their conversation. Brown and Smith were

 physically present in their shared dorm room, either in the same room or adjoining rooms. Id. at

H 27. At some point in their conversation. Brown texted Smith, "Text me again and im [sic]

 breaking your jaw." Id. at ^ 29. After receiving Brown's text. Smith sent another text message,

 and Brown did not break his roommate's jaw. Id. at        30-31. The evidence available to NSU

 officials indicated that "Smith considered the texting conversation to be playful in nature." Id. at

1128.

        On June 14, 2017 at 4:58 p.m., Marcus Porter ("Porter"), the Assistant Director of student

conduct, emailed Brown notice of an alleged violation of NSU's Code of Student Conduct. Id.

 at nil 9-10, 32-33; Compl. Ex. 1. In the notice. Brown was instructed to vacate his dorm room

 within two hours—no later than 7:00 p.m.^ Compl. H 34. At the time the notice to vacate was sent

to Brown's email address. Brown was working in an NSU administrative office and could not

 access the email. Id. at If 36. Brown only received the notice to vacate after he finished working

on June 14, 2017, after which he "barely managed to rush to his dormitory room and successfully

 vacate it within the cursory deadline." Id. at If 37. As a result. Brown was forced to abandon many


^ Brown was given "approximately one hundred and twenty-two minutes to receive the email,read
it, pack all of his possessions, find alternative housing, arrange transportation and vacate his
dormitory room." Compl. If 35.
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 4 of 51 PageID# 178




of his possessions, including the medication for the pain caused by his sciatica, and was unable to

find transportation or alternate housing for the evening. Id. at     38-39. Because Brown was

 unable to arrange housing overnight, he spent the night in the waiting room of the NSU campus

 police station. Id. at ^ 39.

        On June 15, 2017 at 8:57 a.m.. Porter emailed Brown a second notice letter "to schedule a

 meeting to discuss the investigation of a report... that[Brown] violate[d] section(s) of the Code

 of Student Conduct." Id. at ^ 40. The second notice indicated that the meeting would take place

 at the NSU police station at 10:00 a.m on the same day. Id. at H 41. With only sixty-three minutes

from the time of the transmission of the email and the conduct conference. Brown did not see or

 read the notice emailed to him. Id. at f 43.

         When Porter arrived at the campus police station around 10:00 a.m, he and NSU campus

 police officers questioned Brown. Id. at ^ 45. Porter acted as the "investigator, fact finder and

 decision maker." Id. dX\6\. During the questioning. Porter asked Brown whether he was Muslim,

 to which Brown affirmed he was. Id. at ^ 46. There were apparently no other witnesses present

 at the conduct conference; nor were there any "counsel,support person or advisor" present to speak

 on Brown's behalf during the conference. Id. at      47^8. Additionally, Brown did not present

 any defenses at the conduct conference, and Porter did not explain any of the specific allegations

 and potential consequences Brown faced before or during the conduct conference. Id. at        49-

 50. Brown did not have a "reasonable opportunity to assess the accusations, formulate a defense,

 contact counsel, contact witnesses or otherwise prepare for a hearing." Id. at H 51.

         Following the conduct conference on June 15, 2017, Porter emailed Brown a "Resolution

 Letter," which informed Brown that he was being held responsible for a "violation ofthe Code of

 Student Conduct specifically. No. 20-Threatening Behavior (Probation Violation)." Id. at^ 52;
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 5 of 51 PageID# 179



 Compl. Ex. 3. The Resolution Letter informed Brown that he was being expelled from NSU. Id.

 at f 53. Prior to receiving the Resolution Letter, Brown had not received any v^itten notice that

 he was being charged with a probation violation, and that expulsion was a "likely" sanction. Id.

 at 1111 54-55. According to NSU's published disciplinary procedures, conduct violations eligible

for "expulsion,suspension and/or removal from housing" must be referred by the student conduct

 officer "to the Student Conduct Board for formal resolution through an administrative hearing."

Id. at H 56. Brown contends that he did not receive any of the additional procedural safeguards

 that should have been provided to him as a student accused of conduct punishable by expulsion.

 M at H 58. Additionally, monies remaining in his student account were not withdrawn and returned

 to Brown before NSU shut down his student account. Id. at H 96.

        On June 22, 2017, Brown filed an "Appeal Form" with NSU. Id. at H 64. He requested

 that the following issues be addressed on appeal: (1)"whether the conduct conference/hearing

 was conducted fairly and in conformity with prescribed procedures";(2) whether consideration

 should be given to "new evidence unavailable during the original conduct conference/hearing";

 and(3)"whether the sanctions imposed were disproportionate to the violation." Id. at H 65. In his

 appeal. Brown alleged that a witness had been present during Brown and Smith's texting

 conversation on June 11,2017. Id. at H 66.

        On June 28, 2017, defendant Tracci K. Johnson ("Johnson"), NSU's Dean of Students,

 replied to Brown with an "Appeal Response," which denied Brown's appeal, and indicated that

 the denial was "final." Id. at HH 16-17, 67-68. Attached to NSU's response was an "Appeal

 Response Rationale" in which NSU alleged the following: that on June 15, 2017,"^ NSU held an


 ^ Even though Brown alleges he did not file his appeal until June 22, 2017, the appeal response
 rationale indicates that an appeal conference took place seven days earlier, on June 15, 2017. See
 Compl. H 64; Compl. Ex. 5.
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 6 of 51 PageID# 180



 appeal conference; that Johnson was the "Appeal Officer" at the conference; and that Brown

"attended the Appeal Conference via email." Id. at ^ 69. Nothing in NSU's Rationale addressed

"whether the conduct conference/hearing was conducted fairly and in conformity with prescribed

 procedures." Id. at H 70. Further, NSU's rationale did not address "new evidence unavailable

 during the original conduct conference/hearing." Id. at ^ 71. NSU's rationale concluded that

 expulsion was not disproportionate to the conduct at issue after referencing "prior conduct that

 was not at issue in the Notice sent by .. . Porter on June 15, 2017, as well as references to the

 language and content of... Brown's appeal letter." Id. at H 72;see id. H 54(prior conduct involved

 a probation violation).

        As a result of his expulsion. Brown has suffered humiliation and severe emotional distress.

 Id. at ^ 77, 95 (alleging that, due to his expulsion. Brown suffers from "significant reputational

 injury, significant professional injury, losses in earnings, substantial losses to future earnings and

 benefits, significant pain and suffering, medical expenses, embarrassment, anguish and severe

 emotional distress.").

        When he was unable to obtain his transcripts after multiple requests. Brown traveled from

 New Jersey to NSU to obtain his transcript on February 19, 2018. /c/. at H 81. Brown only made

 the trip from New Jersey to NSU because every attempt to obtain his transcript had failed.^ Id. at
 H 82. Upon Brown's arrival on campus, he first reported to NSU campus police to "announce his

 presence and purpose of visit." Id. at ^ 84. After checking in. Brown went to the registrar's office

 to request his transcript. Id. at ^ 85. While in the registrar's office,"multiple NSU Campus Police

 Officers appeared and publicly arrested" him. Id. at ^ 86. Police officers handcuffed Brown and



 ^ Brown does not state whether the alleged prior attempts to obtain his transcript were completed
 online or over the phone.
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 7 of 51 PageID# 181



escorted him out of the registrar's office "in full view of several of his friends and former

colleagues." Id. at H 87. Brown alleges he was"humiliated,denigrated and defamed by [his arrest]

and suffered severe emotional stress as a result." Id. at ^ 88. NSU campus police transported

Brown to the police station, where officers told Brown he was being charged with trespassing and

 would be "turned over" to the Norfolk Police Department. Id. at ^ 89. Before transport, NSU

campus police released Brown "after being made aware" by Brown and Brown's attorney that

 Brown had reported in at the NSU campus police station and had received permission to obtain his

transcript from the registrar. Id. at ^ 92. Because he was shaken up and embarrassed by his public

 arrest, Brown left campus without obtaining his transcript. Id. at f 93.

        The complaint contains five counts. Count I alleges that the Commonwealth of Virginia,

 NSU,the Board, Johnson, and Porter, violated Brown's due process rights under the United States

 and Virginia Constitutions, by failing to adhere to the published disciplinary procedures in the

 student handbook. Id. at     97-115. Count II alleges that defendants Porter and Johnson violated

 Brown's right to free speech under the United States and Virginia Constitutions by basing the

 decision to expel Brown and deny his appeal on his constitutionally-protected speech. Id. at

    116-23. Count III alleges that the Commonwealth of Virginia, NSU, and the Board

 discriminated against Brovm based on his gender, in violation of Title IX, by expelling him when

 they had not historically expelled female students for similar conduct. Id. at   124-34. Count IV

 alleges that the Commonwealth ofVirginia, NSU,and the Board,by inquiring as to whether Brown

 practiced the Muslim faith, committed an act ofreligious discrimination based partially on gender

 in violation ofTitle IX. Id. at   135-42. Lastly, count V alleges that NSU and the Board breached

 Brown's contractual rights, established by NSU's published disciplinary procedures, during its

investigation and expulsion of Brown. Id. at TIH 143-52.
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 8 of 51 PageID# 182




                                         III.   ANALYSIS


 A.     Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction where a party
        is entitled to immunity.


        Defendants moved to dismiss Brown's action on the basis of Federal Rules of Civil

 Procedure 12(b)(1) and 12(b)(6). EOF No. 4. In response to Brown's due process claim (count

 I), defendants moved for dismissal for lack of subject matter jurisdiction on the grounds of

 immunity. Defs.' Mem. at 6-7,9. See Cunningham v. Gen. Dynamics. Info. Tech., Inc., 888 F.3d

 640,649(4th Cir. 2018);see also John Doe v. Bd. ofTrs, ofSt. Mary's Coll. o/Mj/., No. CBD-19-

 1760, 2019 WL 6215543, at *6(D. Md. Nov. 20, 2019)(quoting Cunningham, 888 F.3d at 649)

("[Sjovereign immunity deprives federal courts ofjurisdiction to hear claims, and a court finding

 that a party is entitled to sovereign immunity must dismiss the action for lack of subject [] matter

jurisdiction."); Drewrey v. Portsmouth City Sch. Bd., 264 F. Supp. 3d 724, 727 (E.D. Va. 2017)

(nothing the Eleventh Amendment"inhibit[s] the exercise" ofa court's subject matterjurisdiction)

(citation and internal quotation marks omitted). Therefore, "if the Eleventh Amendment or

 sovereign immunity applies, this court should grant the Motion to Dismiss for lack of subject

 matter jurisdiction." Id.

 B.     The standard of review for Rule 12(bl(6) motion to dismiss.

        Pursuant to Rule 8(a)(2) ofthe Federal Rules of Civil Procedure, a complaint must contain

"a short and plain statement of the claim showing that the pleader is entitled to relief." Fed. R.

 Civ. P. 8(a)(2). Rule 12(b)(6) provides for the dismissal ofa complaint for "failure to state a claim

 upon which relief can be granted." Fed. R. Civ. P. 12(b)(6). A Rule 12(b)(6) motion tests the

 legal sufficiency of a complaint; it does "not, however, resolve contests surrounding the facts, the

 merits of a claim, or the applicability of defenses." King v. Rubenstein, 825 F.3d 206, 214 (4th

 Cir. 2016). "To survive a motion to dismiss, a complaint must contain sufficient factual matter,
                                                  8
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 9 of 51 PageID# 183



accepted as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556

U.S.662,678(2009)(quoting Bell Atlantic Corp. v. Twombly,550 U.S.544,570(2007)). A claim

is facially plausible "when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Id. While plausibility

"is not akin to a 'probability requirement,' ... it asks for more than a sheer possibility that a

defendant has acted unlawfully." Id.

        When reviewing a motion to dismiss, the Court must "assume all [well-pled facts] to be

true" and "draw all reasonable inferences in favor ofthe plaintiff," but it "need not accept the legal

conclusions drawn from the facts, and [] need not accept as true unwarranted inferences,

unreasonable conclusions or arguments." Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc.,

591 F.3d 250, 253 (4th Cir. 2009) (citations and internal quotation marks omitted); see also

 Twombly,550 U.S. at 555 (noting that the court is "not bound to accept as true a legal conclusion

couched as a factual allegation"). Accordingly, the Court may only grant a 12(b)(6) motion if,

"after accepting all well-pleaded allegations in the plaintiffs complaint as true and drawing all

reasonable factual inferences from those facts in the plaintiffs favor, it appears certain that the

 plaintiff cannot prove any set of facts in support of[the] claim entitling him to relief." Edwards

 V. City ofGoldsboro, 178 F.3d 231,244(4th Cir. 1999).

        But where the well-pleaded facts do not permit the court to infer more than the mere

 possibility of misconduct, the complaint has alleged—^but it has not "show[n]"—^"that the pleader

 is entitled to relief." Iqbal, 556 U.S. at 677-78. "[N]aked assertion[s] devoid of further factual

enhancement" are not sufficient under Iqbal's "plausibility" standard. Id. at 678;see also Nemet,

591 F.3d at 255 (same). Without the "heft" of sufficient facts to support his claims,"plaintiff[]..

.cannot establish a valid entitlement to relief, as facts that are'merely consistent with a defendant's
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 10 of 51 PageID# 184




 liability,' fail to nudge claims 'across the line from conceivable to plausible.'" Nemet,591 F.3d at

 256 (intemal citations omitted)(quoting Iqbal, 556 U.S. at 674,680).

        Additionally, when considering a motion to dismiss for failure to state a claim, a court may

 only consider the pleadings, which include "documents attached as exhibits or incorporated by

 reference." Carrington v. HSBC Bank USA, N.A,760 F. Supp. 2d 589,592(E.D. Va. 2010);

 also Goines v. Valley Cmty. Servs. Bd,822 F.3d 159, 165-66 (4th Cir. 2016)("[0]ur evaluation

 is . . . generally limited to a review of the allegations of the complaint itself."). Supporting

 memoranda are not part of the pleadings. See Dawson v. Winter^ No. CCB-06-2885, 2007 WL

 1610905,at *2(D. Md. May 21,2007)(holding that a motion and memorandum are not pleadings).

 C.     Count I against defendants sufficiently states a claim for a due process
        deprivation of a liberty interest


        The Due Process Clause of the Fourteenth Amendment of the United States Constitution

 guarantees that a state will not"deprive any person oflife, liberty, or property, without due process

 of law." U.S. Const, amend. XIV,§ 1. The Due Process Clause contains both a substantive and

 procedural component. Id. The procedural component ofthe Due Process Clause prohibits states

 from taking actions that deprive citizens of "liberty" or "property" interests. See Mathews v.

 Eldridge, 424 U.S. 319, 332 (1976). To properly state a procedural due process claim. Brown

 must show the following: (1)"that he possessed a protected liberty or property interest";(2)"that

 the state or its agents deprived him of this interest"; and (3)"that this deprivation was effectuated

 without constitutionally sufficient process." Doe v. Rector and Visitors ofGeorge Mason Univ.,

 132 F. Supp. 3d 712, 719 (E.D. Va. 2015);         also Bd ofRegents v. Roth, 408 U.S. 564, 577

 (1972).

        The complaint directly alleges the second element, stating that defendants are either "the

 state or its agents." See Compl.      100-102, 104, 109, 113. Accordingly, the Court need only
                                                  10
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 11 of 51 PageID# 185




 address the first and third elements of Brown's procedural due process claim.

        As discussed below, Brown fails to sufficiently allege a property interest. He does,

 however, properly allege deprivation of a liberty interest.

        1.      Brown has failed to sufficiently allege a property interest.

        To have a protected property interest. Brown must allege an interest that is "created or

 defined" by a source independent from the Fourteenth Amendment itself. GM7,132 F. Supp. 3d

 at 719 (citing Equity in Athletics, Inc. v. Dep't ofEduc., 639 F.3d 91, 109 (4th Cir. 2011)). One

 independent source stems from state law. Roth, 408 U.S. at 577. As the Supreme Court held in

 Roth, "[t]o have a property interest in a benefit, a person clearly must have more than . .. a

 unilateral expectation of it. He must,instead, have a legitimate claim of entitlement to it." Id.; see

 also Tri-County Paving, Inc. v. Ashe Cty., 281 F.3d 430,436(4th Cir. 2002)(citing Roth,408 U.S.

 at 577).

        As explained in GMU,the Supreme Court held in Goss v. Lopez that

                a student's enrollment in a public school constituted a property
                interest based on an Ohio statute[] guaranteeing a free education to
                all residents between 5 and 21 years of age, which created that
                entitlement. In other words,the plaintiff in Goss was able to locate
                a state law source of a qualifying property interest, namely a
                statutory claim of entitlement to continued enrollment in public
                school.

 GMU,132 F. Supp. 3d at 720(citing Goss v. Lopez,419 U.S. 565,573-74(1975)). Similarly,the

 Virginia Constitution guarantees a "system of free public elementary and secondary schools for

 all children of school age throughout the Commonwealth." Va. Const, art. VIII, § 1. However,

 the Virginia Constitution is silent on the rights of students seeking post-secondary education, and

 "[n]either the Supreme Court nor the Fourth Circuit has held that such a property interest exists in

 connection with higher education, either categorically or specifically with regard to Virginia law."

                                                  11
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 12 of 51 PageID# 186



 GMU,132 F. Supp. 3d at 720-21.

        Neither the complaint nor the exhibits attached thereto identify the source of any property

 interest in Brown's education and continued enrollment in NSU. See, e.g., Goines, 822 F.3d at

 165-66. While Brown includes in his memorandum in opposition to defendants' motion to dismiss

 a Virginia statute which he contends gives rise to a property interest in his post-secondary

 education, Brown failed to mention this statute in his complaint.^

        For the reasons stated above. Brown has not alleged a property interest.

        2.      Brown has sufficiently alleged a liberty interest.

        Even though Brown did not properly allege a property interest, the Court may still find that

 Brown's due process claim survives defendants' motion to dismiss—but only if"he can allege and

 prove that his expulsion from [NSU] deprived him of, or injured, a qualifying liberty interest."

 GMU,132 F. Supp. 3d at 12\;see, e.g.. Roth,408 U.S. at 569-70.

        In the context of due process, a liberty interest "encompasses more than 'mere [] freedom

 from bodily restraint.'" GMU, 132 F. Supp. 3d at 721 (quoting Roth, 408 U.S. at 572). Instead,


 ^ Brown cites to Virginia Code § 23.1-600(A)(2016), which provides for participation in and
 eligibility for state-supported financial aid programs. Under section 23.1-600(A),"[pjarticipation
 in and eligibility for state-supported financial aid or other higher education programs designed to
 promote greater racial diversity in public institutions of higher education shall not be restricted on
 the basis of race or ethnic origin. Any individual who is a member of any federally recognized
 minority is eligible for and may participate in such programs if such individual meets all other
 qualifications for admission to the relevant institution and the specific program." Va. Code Ann.
 § 23.1-600(A). Brown argues that, as an African-American at an historically black college, he was
 entitled to "certain grants and programs pursuant to the Virginia Code and the Higher Education
 Act of 1965 that are designed to promote greater racial diversity." PL's Mem.at 8(citing 20 U.S.C.
 §§ 1001-1019). However, any right to participate in financial aid programs does not create a
 property right to attend post-secondary education. See Runge v. Barton, No. 6:08-0231-GRA,
 2009 WL 3245471, at * 7 (D.S.C. Oct. 2, 2009)("[T]he plaintiff has not established that his
 children[, students at a South Carolina college,] possessed a protected property right in receiving
 financial aid."). Accordingly, even if Brown's complaint identified Virginia Code § 23.1-600(A)
 as a source, the Virginia Code would not entitle him to continued post-secondary education at
 NSU.
                                                  12
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 13 of 51 PageID# 187




 the Supreme Court has held that a liberty interest is implicated "[w]here a person's good name,

 reputation, honor, or integrity is at stake because of what the government is doing to him."

 Wisconsin v. Constantineau,400 U.S.433,437(1971). As applied in school discipline cases,such

 as Goss V. Lopez^ the Supreme Court affirmed that students' liberty interests may be implicated

 when the students were suspended or expelled due to allegations of misconduct. Goss^ 419 U.S.

 at 575. "[CJharges of misconduct," the Court ruled, "could seriously damage the students'

 standing with their fellow pupils and their teachers as well as interfere with later opportunities for

 higher education and employment." GMU, 132 F. Supp. 3d at 721 (citing to Goss, 419 U.S. at

 575).

         But a student must show more than "injury to reputation alone." Tigrett v. Rector &

 Visitors ofUniv. ofVa.,290 F.3d 620,628 (4th Cir. 2002). Therefore,"to state a procedural due

 process liberty interest claim, a plaintiff claiming due process protection must assert that a state

 actor has injured his reputation or otherwise imposed a reputational 'stigma' on him and must also

 have [deprived him]of'some more tangible interests.'" GMU,132 F. Supp.3d at 722(citing Paul

 V. Davis, 424 U.S. 693, 701 (1976)). The standard in Davis has been dubbed the "stigma-plus"

 test, and it mandates that plaintiffs like Brown, who assert a "reputational liberty interest protected

 by the Fourteenth Amendment," must show both "(i) the infliction by state officials of a 'stigma'

 to plaintiffs reputation and (ii) the deprivation of a legal right or status." GMU, 132 F. Supp. 3d

 at 722(quoting Davis,424 U.S. at 710-11).

         In GMU, this Court applied the stigma-plus test in the context of a plaintiff alleging a

 protected liberty interest following expulsion from a public university. Id. at 724. The Court

 found that plaintiff met the first factor of the Davis stigma-plus test by explicitly alleging that he

 "'had a constitutionally protected liberty interest in his good name, reputation, honor, and

                                                   13
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 14 of 51 PageID# 188




 integrity' and 'in pursuing his education, as well as future educational and employment

 opportunities.'" Id. at 719. In addressing the second Davis factor—deprivation of a legal right or

 status—^the GMU Court analogized a student's expulsion to cases pertaining to a public

 employee's discharge, in which the Fourth Circuit has long recognized "that a liberty interest is

 implicated by the public announcement ofreasons for an employee's discharge." Id. at 723(citing

 Boston V. Webb, 783 F.2d 1163, 1166 (4th Cir. 1986)) (explaining that the consequences of

 publicly announcing an employee's termination are reputational harm to "one's name" and

 difficulty "pursuing ... employment" in "one's chosen field"). To that end, the Court held that

 "expulsion from a public school clearly constitutes the sort of deprivation or change in legal status

 actionable under the stigma-plus test." Id. at 722(citation and internal quotation marks omitted).

 The Court in GMU reasoned that expulsion from a public school and misconduct "charges could

 seriously damage . . . students' standing with their fellow pupils and their teachers as well as

 interfere with later opportunities for higher education and employment." Id. (quoting Goss, 419

 U.S. at 575). Finding that the plaintiff in GMU alleged, among other things, that his expulsion

 would "remain a part of Plaintiffs permanent educational records and [would] substantially limit

 his ability to transfer ...,attend graduate school, or secure future employment," the Court ruled

 that plaintiff had stated a claim and adequately alleged it was likely that "prospective employers

 or members of the public would see the damaging information." Id. at 723.

        In this case. Brown has met the second Davis factor, in that defendants expelled him from

 NSU. Compl. H 53, Compl. Ex. 3. Brown has also met the first Davw factor. While Brown's due

 process claim does not explicitly allege deprivation of a liberty interest, the complaint alleges:

 "NSU's expulsion of Brown has permanently tarnished his academic record, potentially closing

 the door on numerous career and educational opportunities, and reducing his future earnings

                                                  14
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 15 of 51 PageID# 189




 potential    Defendants' expulsion ofBrown has caused and continues to cause Brown significant

 reputational injury, significant professional injury, losses in earnings, substantial losses to future

 earnings and benefits, significant pain and suffering, medical expenses, embarrassment, anguish

 and severe emotional distress." Compl. Ifl 78, 95,97-115. Viewing the facts, as the Court must,

 in the light most favorable to Brown, the Court concludes Brown has sufficiently alleged

 deprivation of a liberty interest.

        3.      Brown has alleged a constitutionally-inadequate process.

        The Court must next determine whether Brown has alleged a constitutionally inadequate

 process. See, e.g.. Doe v. Alger, 175 F. Supp. 3d 646, 656 (W.D. Va. 2016)("If one or both

 [property and liberty interests] has been sufficiently alleged,then the court must determine whether

 the plaintiff has sufficiently alleged that the process he received was constitutionally inadequate.").

        In an academic setting, the Supreme Court "has recognized that the requirements of due

 process may be satisfied by something less than a trial-like proceeding." Henson v. Honor Comm.

 ofthe Univ. ofVa, 719 F.2d 69, 74 (4th Cir. 1983)(citing Goss, 419 U.S. at 583). Schools are

 "not a courtroom or administrative hearing room." Bd. ofCurators v. Horowitz,435 U.S. 78, 88

 (1978). As such, "judicial intrusion into academic decisionmaking should be avoided," because

 schools need greater "flexibility in fulfilling the dictates of due process." Henson,719 F.2d at 74.

 Although more flexible in the school context, due process requirements for disciplinary

 proceedings, as opposed to academic evaluations,"require more stringent procedural protection,"

 but still do not require "complete adherence to the judicial model of decisionmaking." Id. (citing

 Goss, 419 U.S. at 582); see also Brown v. Rectors and Visitors ofthe Univ. ofVa.,2>6\ F. App'x

 531, 532-33 (4th Cir. 2010)(quoting Henson, 719 F.2d at 74)("Procedural requirements are

 greatly reduced, however, when a student is dismissed for academic, as opposed to disciplinary,

                                                   15
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 16 of 51 PageID# 190




 reasons.")'

        In determining the due process requirements for school disciplinary hearings, the Fourth

 Circuit follows the standards established by the Fifth Circuit in Dixon v. Ala. State Bd. ofEduc.,

 294 F.2d 150(5th Cir. 1961). See Henson, 719 F.2d at 74. In Dixon, the Alabama state board of

 education expelled nine students for participating in civil rights demonstrations. 294 F.2d at 151-

 53. The district court upheld the board's decision to expel the students, reasoning it was the

 college's right "to dismiss students at any time for any reason without divulging its reason other

 than its being for the general benefit of the institution." Dixon v. Ala. State Bd. ofEduc., 186 F.

 Supp. 945, 951 (M.D. Ala. 1960). Finding the college expelled the students without providing

 them due process—or any "rudimentary elements of fair play"—^the Fifth Circuit reversed the

 district court's decision and established the minimum due process requirements for disciplinary

 matters in the school context:

                The notice should contain a statement of the specific charges and
                grounds which, if proven, would justify expulsion under the
                regulations of the Board of Education. The nature of the hearing
                should vary depending upon the circumstances of the particular
                case. ... By its nature, a charge of misconduct, as opposed to a
                failure to meet the scholastic standards ofthe college, depends upon
                a collection of the facts concerning the charged misconduct, easily
                colored by the point of view of the witnesses. In such
                circumstances, a hearing which gives the Board or the
                administrative authorities of the college an opportunity to hear both
                sides in considerable detail is best suited to protect the rights of all
                involved      the student should be given the names ofthe witnesses
                against him and an oral or written report on the facts to which each
                witness testifies. He should also be given the opportunity to present
                to the Board, or at least to an administrative official of the college,
                his own defense against the charges and to produce either oral
                testimony or written affidavits of witnesses [o]n his behalf. If the
                hearing is not before the Board directly, the results and findings of
                the hearing should be presented in a report open to the student's
                inspection.

 Dixon,294 F.2d at 158-60(emphasis added).
                                                  16
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 17 of 51 PageID# 191



        In Henson, a student of the University of Virginia School of Law was expelled for both

 academic deficiencies and honor code violations. Henson,719 F.2d at 70-71. Henson contended

 that the university's honor code procedures denied students due process in two ways: (1) the

 university deprived the student "the right to have experienced legal counsel conduct his defense

 and cross-examine witnesses"; and (2) the university denied the student "the right to have [his

 disciplinary] hearing subject to the traditional rules of evidence." Id. at 73. The Fourth Circuit

 found that the "procedural protections afforded [plaintiff] were sufficient under the fourteenth

 amendment's due process clause." Id. More specifically, the court held that plaintiff had been

 afforded an "impressive array of procedural protections"—he had a hearing before a committee of

 his peers, and given "adequate notice of the charges against him and the opportunity to be heard

 by disinterested parties." Id. at 71, 74. His accusers were required to "face the student at the

 hearing and state the basis of their allegations," and "submit to cross-examination by the student,

 or his designated student counsel, and by the members of the hearing committee." Id. at 73.

 Plaintiff was also "provided with two student-lawyers who consulted extensively with his

 personally retained attorney at all critical stages of the proceedings." Id. at 74. Lastly, plaintiff

 had considerable time to prepare for his hearing and appeal;"The time []lapse between notification

 and hearing was several months, and then several more months before a second hearing, then a

 little over a year of appeals before the matter was dropped." Id. at 71.

        In comparison to the process described in Henson, the process relating to Brown's

 disciplinary hearing appears far less thorough. Brown was not tried in front of a committee;

 instead, he was tried by Porter, who acted as the sole "investigator,fact finder and decision maker."

 Compl. H 61. Brown alleges he was not given "adequate notice of the charges against him,"

 Henson, 719 F.2d at 74; rather. Brown received an email less than 24 hours before his conduct

                                                  17
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 18 of 51 PageID# 192




 conference, which vaguely noted that Brown "violated the Code of Student Conduct, specifically.

 No. 20.[,] [t]hreatening [b]ehavior[,] whether written or verbal, towards any member of the

 University community that causes an expectation of injury or implies a threat to cause fear."

 Compl. Ex. l;see also PL's Mem. at 11 ("Of note, the student in Henson was notified specifically

 of what he was accused of doing, and where he was accused of doing it."). Brown alleges that he

 did not believe the text exchange he had with Smith on June 11, 2017 was "threatening." Compl.

 ^ 28. In fact, Brown contends that the "texting conversation ...[was] playful in nature." Id. As

 such, the notice Brown received from NSU was vague—^it did not identify the ''"specific'''

 misconduct for which Brown was being investigated. See Dixon, 294 F.2d at 158. Brown also

 alleges that defendants never gave him notice that expulsion "was a likely sanction." Compl.

 n 53-55.

        Additionally, unlike the plaintiff in Henson, 719 F.2d at 71, who had "several months" to

 prepare for his disciplinary hearing, Brown had a "sixty-three[-Jminute interval" between

 defendants' email scheduling a disciplinary hearing, and the actual conduct conference. Compl.

 f 43. Under such time constraints. Brown contends that he "was not afforded a reasonable

 opportunity to assess the accusations, formulate a defense, contact counsel, contact Avitnesses or

 otherwise prepare for a hearing." Id. at K 51; see PL's Mem. at 13 (without sufficient time to

 prepare. Brown was "rendered utterly incapable of investigating, questioning witnesses,

 scheduling witnesses, or preparing a defense."). Moreover, at the conference. Brown was not able

 to confront his accuser. Smith, and therefore could not cross-examine him, as the plaintiff did in

 Henson,719 F.2d at 73. The letter Brown received from defendants merely referenced the online

 source at which the code of student conduct could be found, which Brown argues did not

 adequately inform him of his rights at the disciplinary hearing, another requirement established by

                                                 18
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 19 of 51 PageID# 193




 the Dixon court. See Compl. Ex. \\see also Dixon,294 F.2d at 158.

        Dixon indicates that a student accused of misconduct should receive some form ofa written

 or oral report from his accuser,294 F.2d at 159, but Brown was not presented with any reports to

 supplement his understanding ofthe charges against him. Compl. H 73-76(alleging that NSU did

 not provide Brown with a "Complainant's statement" or "Investigative Rationale" until Brown's

 counsel submitted an attorney request for documents almost a year following the incidents at issue

 in this case). Following the conduct conference, defendants did not provide Brown with an

 investigation report explaining the charges against him, evidence considered, or rationale for

 defendants' decision to expel him. Id. Brown alleges that, when defendants sent the resolution

 letter informing Brown he was being expelled, defendants considered conduct outside of and

 unrelated to the conduct for which he was being investigated. Compl.       52, 54("Until receipt of

 the Resolution Letter, Brown had received no written notice that he was being charged with [a]

 probation violation."). Finally, when Brown filed his appeal, he contends that defendants failed

 to respond to each of his grounds for appeal, and based their decision to deny the appeal on

 "conduct that was not at issue in the Notice sent by Defendant Porter on June 15,2017, as well as

 references to the language and content of Plaintiff Brown's appeal letter." Id. at ^ 72.

        Brown's allegations indicate that defendants strayed from the code, and from Dixon's

 requirements for due process in the school discipline context, and denied him many of the rights

 to which he was entitled as a student accused of misconduct.^ 294 F.2d at 158-59. Accepting


 ^ NSU's Student Handbook contains a section titled, "Student Conduct Process," which outlines
 disciplinary procedures for both a formal and informal investigation, notification, and conference
 for allegations of misconduct. See Compl. Ex. 6, ECF No. 1-2 at 27-35. Under the formal
 resolution section ofthe Student Conduct Process, Brown arguably should have received a notice,
 in writing, which included,"[t]he reported violation(s) citing the Code ofStudent Conductf"[t]he
 date, time, and location of the hearing," and "[t]he rights of the respondent [student]." Id. After
 receiving notice, a student will attend a disciplinary hearing which is ordinarily run by a student
                                                 19
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 20 of 51 PageID# 194



 Brown's allegations as true, and viewing them in the light most favorable to him, Nemet,591 F.3d
 at 253, Brown has alleged a constitutionally inadequate process.

        For these reasons, Brovm has sufficiently pled the elements of his due process claim (count

 I). However, as discussed below, because defendants are entitled to immunity, count I should be

 dismissed for lack of subject matter jurisdiction, so the Court RECOMMENDS that Brown's due

 process claim (count I), be DISMISSED with prejudice.

 D.     Count Ps due process claims against the Commonwealth, NSU, and the Board are
        barred hv Eleventh Amendment immunity, and count Ps due process claims against
        NSU. and the Board are also barred bv sovereign immunity.

        Count I alleges all defendants violated Brown's due process rights arising under the United

 States Constitution and the Virginia Constitution, as described above.^ Brown alleges that NSU
 is a government-funded university. Compl.             11-12. As a "public institution of higher

 education," NSU is an instrumentality of the Commonwealth of Virginia. Va. Code Ann. § 23.1-

 100; see also Demuren v. Old Dominion Univ., 33 F. Supp. 2d 469,475(E.D. Va. 1999)(finding

 "state colleges and universities are agents of the state, and thus immune from suit under the

 Eleventh Amendment"). Brown contends that "[sjtate sponsored universities, like NSU, owe a



 conduct panel, but which may not be available during summer sessions. Id. In the event a student
 conduct panel is not possible, a student conduct officer will oversee the hearing. Id. at 31. At the
 hearing, the parties have "the privilege of questioning witnesses," and the officer may only
 consider "oral and written statements of witnesses and written reports/documents." Id. at 30. After
 the officer renders his or her decision, the student has the right to electronically submit an appeal,
 which the dean of students must review and "provide a written decision within five(5) business
 days. . ..[T]he decision is made based on the written information submitted and is final." Id. at
 31.


 ^"The Due Process Clauses of the United States Constitution are co-extensive with those in the
 Virginia Constitution." Brown v. Transurban USA, Inc., 144 F. Supp. 3d 809, 841 n.l9(E.D. Va.
 2015);see also Shivaee v. Commonwealth,613 S.E.2d 570,574(Va. 2005). Therefore, rather than
 analyzing them independently, the Court will consider them as part ofthe same analysis.

                                                  20
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 21 of 51 PageID# 195




 duty to students to establish rules and regulations governing disciplinary proceedings in such a

 way that Constitutional Rights are preserved." Id. at f 102.

         Brovm also alleges that the Commonwealth of Virginia"owes a duty to students to oversee

 state sponsored universities, like NSU,and ensure that disciplinary procedures provide sufficient

 due process." Compl.^ 104. Where, as here,those procedures allegedly fall below the minimum

 level required by due process. Brown asserts the Commonwealth of Virginia is "likewise

 responsible" and liable, /ic/. at U 113.

         Defendants NSU,the Commonwealth, and the Board claim that sovereign immunity bars

 Brown's due process claims against them in count I. Defs.' Mem. at 6-7. As their memorandum

 seems to conflate sovereign immunity with immunity under the Eleventh Amendment, the Court

 will address both. See Stewart v. North Carolina, 393 F.3d 484,487(4th Cir. 2005)(holding that

 Eleventh Amendment immunity and the state common law doctrine of sovereign immunity are

 "related but not identical concepts").

        In Alden v. Maine, the Supreme Court elucidated the difference between Eleventh

 Amendment immunity and common law sovereign immunity:

                 We have . . . sometimes referred to the States' immunity from suit
                 as "Eleventh Amendment immunity." The phrase is convenient
                 shorthand but something ofa misnomer,for the sovereign immunity
                 ofthe States neither derives from, nor is limited by, the terms ofthe
                 Eleventh Amendment. Rather, as the Constitution's structure, its
                 history, and the authoritative interpretations by this Court make
                 clear, the States' immunity from suit is a fundamental aspect of the
                 sovereignty which the States enjoyed before the ratification of the
                 Constitution, and which they retain today (either literally or by
                 virtue of their admission into the Union upon an equal footing with
                 the other States).

 527 U.S. 706,713(1999). "In that sense,state sovereign immunity was not created by the Eleventh

 Amendment, but rather predated it." Stewart, 393 F.3d at 488. As such, Eleventh Amendment

                                                  21
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 22 of 51 PageID# 196



 immunity is only one "example of state sovereign immunity as it applies to suits filed in federal

 court against unconsenting states." Id. Therefore, even when a state has waived its Eleventh

 Amendment immunity, it has not necessarily waived its broader, state sovereign immunity.

        The Commonwealth of Virginia, NSU,and the Board contend they are collectively entitled

 to Eleventh Amendment immunity and that,therefore. Brown's due process claim in count I should

 be dismissed for lack of subject matter jurisdiction. Defs.' Mem. at 6-7.

        The Eleventh Amendment may be analyzed within the context of a Rule 12(b)(1) motion

 to dismiss for lack of subject matter jurisdiction. See Cunningham v. Gen. Dynamics. Info. Tech.,

 Inc., 888 F.3d at 649. In Will v. Mich. Dept. ofState Police, the Supreme Court held that, while

 "Section 1983 provides a federal forum to remedy many deprivations of civil liberties,... it does

 not provide a federal forum for litigants who seek a remedy against" a state or state agency. 491

 U.S. 58, 66 (1989). The Eleventh Amendment bars these kinds of suits against a state or state

 agency "unless the State has waived its immunity," or "unless Congress has exercised its

 undoubted power under § 5 of the Fourteenth Amendment to override that immunity."^ Id.
 (internal citations omitted); see also Demuren, 33 F. Supp. 2d at 475 ("[Sjtate colleges and

 universities are agents of the state, and thus immune from suit under the Eleventh Amendment.").

        To overcome the Eleventh Amendment immunity ofthe Commonwealth of Virginia, NSU,

 and the Board, Brown contends the following: (1) by removing the case to federal court, the

 Commonwealth, NSU,and the Board have waived their Eleventh Amendment immunity; and (2)

 under the Virginia Tort Claims Act ("VTCA"), the Commonwealth of Virginia has waived its

 common law sovereign immunity in state court, and thereby consented to suit in federal court.


 ^ Similarly, under Will,for purposes ofsection 1983,the Commonwealth of Virginia is not a suable
 "person." Will, 491 U.S. at 64("[A] State is not a person within the meaning of§ 1983.").

                                                22
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 23 of 51 PageID# 197



          Addressing his removal argument, Brown cites to Lapides v. Board ofRegents^ in which

 the Supreme Court ruled, a "State's action joining the remov[al] of [a] case to federal court

 waive[s] its Eleventh Amendment immunity." 535 U.S. 613, 624 (2002). In Stewart, however,

 the Fourth Circuit ruled that Lapides does not extend as far as Brown contends. Stewart, 393 F.3d

 at 490. The Fourth Circuit ruled that removal from state to federal court only waives Eleventh

 Amendment immunity when the state or state agency has already waived its immunity in state

 court. Id.', see also Passaro v. Virginia, 935 F.3d 243, 247 (4th Cir. 2019)("a state retains its

 sovereign immunity from suit in state court, it does not lose that immunity by removing the case

 to federal court."). A state or its agency may waive its sovereign immunity in state court by

 "express constitutional or statutory waiver." Gray v. Va. Sec'y of Trans., 662 S.E.2d 66, 71 (Va.

 2008).

          Brown contends that the VTCA operates as just such a waiver of immunity in state court

 and that, by removing this case to federal court, the Commonwealth, NSU, and the Board have

 thereby waived their Eleventh Amendment immunity.'® See PL's Mem. at 3-4. However,

 decisions from both the Fourth Circuit and district courts in the Fourth Circuit have rejected this

 argument as it concerns the Commonwealth of Virginia. See e.g., McConnell v. Adams,829 F.2d

 1319, 1329(4thCir. m7y,Haieyv. Va.              o///ea///z. No.4:12cvl6, 2012 WL 5494306, at *5

 (W.D. Va. Nov. 13,2012). In McConnell,the Fourth Circuit held that, while the VTCA generally

 "waiv[es] sovereign immunity for tort claims filed in state courts," it "does not waive the state's




 '® See Va. Code Ann. § 8.01-195.3 (2007)("[T]he Commonwealth shall be liable for claims for
 money only accruing on or after July 1, 1982 ... on account of damage to or loss of property or
 personal injury .. . caused by the negligent or wrongful act or omission of any employee while
 acting within the scope of his employment under such circumstances where the Commonwealth .
 ..if a private person, would be liable to the claimant for such damage, loss, injury or death.").

                                                 23
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 24 of 51 PageID# 198



 eleventh amendment immunity." McConnelh 829 F.2d at 1329(citing Reynolds v. Sheriff, City of

 Richmond,574 F. Supp.90,91 (E.D. Va. 1983)). More recently in 2012,the Haley court reiterated

 this point, explaining, "it is well settled that the VTCA does not waive Virginia's Eleventh

 Amendment immunity." 2012 WL 5494306, at *5; see also Galloway v. Commonwealth, No.

 5:16cv81,2017 WL 4171393, at * 6(W.D. Va. Sept. 20, 2017)("[A]lthough the Commonwealth

 enacted the Virginia Tort Claims Act... and allowed itself to be sued for negligence claims filed

 in state courts, it has not waived its Eleventh Amendment immunity and has not consented to be

 sued infederal courts.")(internal citations omitted). As the Haley court reasoned,the VTCA "does

 not refer to the Eleventh Amendment,does not mention suits in federal court, and does not appear

 to even contemplate this type of action." 2012 WL 5494306, at *5.

        Therefore, the Commonwealth of Virginia, NSU,and the Board's motion to dismiss count

 I for lack of subject matter jurisdiction should be GRANTED as these three defendants are

 immune from suit on Brown's due process claim pursuant to the Eleventh Amendment." See

 Drewrey,264 F. Supp. 3d at 727; see also St. Mary's, 2019 WL 6215543, at *6.




 "Even if the Eleventh Amendment did not apply to NSU and the Board, those two defendants
 would still be immune from Brown's due process claim in count I based upon the common law
 doctrine of sovereign immunity. See Rector and Visitors ofthe Univ. ofVa. v. Carter, 591 S.E.2d
 76, 78 (Va. 2004) (holding that the VTCA's waiver of sovereign immunity as to the
 Commonwealth "does not disturb the sovereign immunity of the Commonwealth's agencies");
 Michael v. Va. Commonwealth t/«/v., No.3:18cvl25-JAG,2019 WL 128236,at *5(E.D. Va. Jan.
 8,2019)("While the[VTCA]provides a limited waiver ofsovereign immunity in suits against the
 Commonwealth, that waiver does not apply to agencies like VCU."). NSU and the Board's
 sovereign immunity cannot be waived by the VTCA. Because the Court finds that the
 Commonwealth of Virginia is shielded by Eleventh Amendment immunity, it need not address
 whether the Commonwealth is also protected by sovereign immunity.

                                                24
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 25 of 51 PageID# 199




 E.     The due process claims against defendants Porter and Johnson in their individual
        capacities are barred bv qualified immunity.'^

        Count I also asserts a due process claim against Porter and Johnson in their individual

 capacities as school officials. Compl.     109—11. Government officials sued in their individual

 or personal capacities may be entitled to qualified immunity. See, e.g.. Lane v. Franks, 573 U.S.

 228, 243(2014). When government officials perform "discretionary functions," they are entitled

 to qualified immunity from liability for any civil damages—^but only to the extent that "their

 conduct does not violate clearly established statutory or constitutional rights of which a reasonable

 person would have known." Wilson v. Layne, 141 F.3d 111, 114 (4th Cir. 1998). "[QJualified

 immunity protects all but the plainly incompetent or those who knowingly violate the law."

 Wilson, 141 F.3d at 114. In this way, if "the contours of the constitutional right asserted are not

 sufficiently clear, the defending state actor has an absolute defense of qualified immunity." See

 Herron v. Va. Com. Univ., 366 F. Supp. 2d 355, 361 (E.D. Va. 2004). Furthermore, "even if a

 clearly-established constitutional right is implicated, a defense of qualified immunity may still

 apply if it was objectively reasonable for the state actor to believe that the conduct was lawful

 under the circumstances." Id. The burden of establishing entitlement to qualified immunity rests

 upon a defendant who invokes it. Henry v. Purnell, 501 F.3d 374, 377-78(4th Cir. 2007).

        Traditionally, the qualified immunity analysis requires two separate determinations. See,

 e.g., GMU, 132 F. Supp. 3d at 724. First, a court must determine,"whether, viewed in the light

 most favorable to the plaintiff, the defendant violated the constitutional rights of the plaintiff."



    In the memorandum in support of their motion to dismiss, defendants argue that Porter and
 Johnson should be immune from suit in their official capacities. See Defs.' Mem. at 7-8. But
 Brown's complaint only names Porter and Johnson in their individual capacities, and Brown
 reiterates in his memorandum in opposition to defendants' motion to dismiss that he is not asserting
 a due process claim against Porter and Johnson in their official capacities. See PL's Mem. at 5-6.
                                                  25
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 26 of 51 PageID# 200




 Wood V. Bd. ofEduc. ofCharles County, No. GJH-16-00239, 2016 WL 8669913, at *6(D. Md.

 Sept. 30, 2016). The second step in the qualified immunity analysis requires a court, if it finds a

 constitutional right has been violated, to consider "whether that right was clearly established, such

 that a reasonable official would understand what he [or she] is doing violates that right." Id.

 (quoting Cole v. Buchanan Cty. Sch. Bd.,328 F. App'x 204,208(4th Cir. 2009))(intemal citations

 omitted).'^ For both determinations, the court must"identify[] the right at issue at the appropriate

 level of generality." GMU, 132 F. Supp. 3d at 724.

        For a right to be "clearly established," some "existing precedent must have placed the

 statutory or constitutional question beyond debate." Ashcroftv. al-Kidd,563 U.S.731,741 (2011);

 see also Brickey v. Hall, 828 F.3d 298, 303 (4th Cir. 2016). Further, to determine whether the

 right was "clearly established at the time of the defendant[s'] alleged conduct," the focus is "not

 upon the right at its most general or abstract level, but at the level of its application to the specific

 conduct being challenged." Zepp v. Rehrmann, 79 F.3d 381, 385 (4th Cir. 1996)(citing Pritchett

 V. Alford, 973 F.2d 307, 312 (4th Cir. 1992)). The right must also be clearly established "at the

 time of defendant's alleged misconduct." Pearson v. Callahan, 555 U.S. 223, 232(2009)(citing

 Saucier v. Katz, 533 U.S. 194, 201 (2001)). If, at the time of the government officials' alleged

 misconduct, the federal right claimed by the plaintiff was not clearly established, the officials are

 entitled to qualified immunity. GMU,132 F. Supp. 3d at 724.




   The Supreme Court has since abandoned the "rigid two-tiered approach," Cole, 328 F. App'x at
 207, finding that "fixed adherence to the two-step inquiry" may result in depleting scarce judicial
 resources. Wood, 2016 WL 8669913, at *6 (citing Pearson v. Callahan, 555 U.S. 223, 224
 (2009)). Instead, courts may "grant qualified immunity without first deciding whether a
 [constitutional] violation occurred so long as the right claimed to be violated was not clearly
 established." Cole, 328 F. App'x at 207.

                                                   26
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 27 of 51 PageID# 201



        In this case, the "appropriate level of generality" is not "that the government must afford

 due process when it deprives someone of liberty"—^that would be far too general. Id. at 724-25.

 Instead,the "appropriate level ofgenerality" is "the right to be free from a state college, university,

 or post-secondary educational institution expulsion for misconduct without due process." Id. at

 725.


        Brown argues that defendants Porter and Johnson violated his procedural due process rights

 when they investigated, expelled, and later denied his appeal, allegedly in violation of NSU's

 published procedures for disciplinary proceedings and appeal resolutions. Compl.              100-01,

 105-08. As explained earlier, based on the facts stated in his complaint. Brown has properly

 alleged a qualifying liberty interest for his procedural due process claim, thereby satisfying the

 first step of the qualified immunity analysis. Id. at    78-79, 88, 95; see also GMU, 132 F. Supp

 3d at 724. However, determining whether defendants Porter and Johnson are entitled to qualified

 immunity requires more than alleging that the disciplinary procedures utilized in this case violated

 Brown's due process rights and deprived him of a liberty interest. At step two of the qualified

 immunity test, it must be shown that the right violated was "clearly established." Co/e, 328 F.

 App'x at 207; see also Mullenix v. Luna^ 136 S. Ct. 305, 308 (2015)(looking at whether it was

 "sufficiently clear that every reasonable official would have understood that what he [wa]s doing

 violates that right")(citation and quotation marks omitted). Using the framework from GMU,the

 Court has considered whether Brown's federal due process rights in the context of school

 disciplinary conferences were clearly established at the time of defendants' alleged misconduct,

 and finds that they were not.

        In GMU—^which was decided only eight months before the events discussed in this case—

 the plaintiff, accused ofsexual misconduct, alleged that the university did not adhere to university

                                                   27
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 28 of 51 PageID# 202



 guidelines when it conducted disciplinary hearings, appeals, and imposed sanctions related to

 plaintiffs misconduct. GMU,132 F. Supp. 3d 725-26. Asserting a procedural due process claim,

 plaintiff argued he had a protected liberty interest in his "good name, reputation, honor, and

 integrity" and that, unless his expulsion for sexual misconduct was "overturned," it would "remain

 a part ofPlaintiffs permanent educational records and ... substantially limit his ability to transfer

 to another undergraduate institution, attend graduate school, or secure future employment." Id. at

 723-24. The GMU plaintiff analogized his "protected reputational liberty interest" in his

 education to the liberty interest claimed by public employees terminated for misconduct. Id. at

 111. The Court reasoned that, under Fourth Circuit jurisprudence,"a liberty interest is implicated

 by the public announcement ofreasons for an employee's discharge," because its publication could

 affect an individual's "opportunity for other gainful employment." Id. at 723-24.

        But, while the Court understood the analogy, and agreed that expulsion from college on

 grounds of misconduct "implicate[d] a protected liberty interest," it reasoned that "it does not

 necessarily follow that 'every reasonable official' would foresee such an analytical move." Id. at

 724, 726. Consequently, the Court held "[t]he mere fact that defendants may have known that

 [certain disciplinary] procedures were necessary does not mean that they knew or should have

 known that the procedures were protecting a federal constitutional interest in reputational liberty."

 Id. at 726. The fact that certain procedures were in place at the university suggested that the school

 officials who handled plaintiffs disciplinary hearings "were aware that certain minimum process

 is necessary," but the source of minimum process could stem from "the state constitution, state

 statute, state administrative regulation, or, indeed, merely the judgment of responsible officials."

 Id.


        The Court concluded,"[i]n light ofthe law as it existed at the time of the alleged violation

                                                  28
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 29 of 51 PageID# 203



 [in 2014], it was not 'beyond debate' that certain minimum procedures were necessary for the

 protection of a federal constitutional liberty interest in the context of disciplinary hearings for

 students at a state college or university." Id. at 726-27; see also Herron, 366 F. Supp. 2d at 361

 (finding that the plaintiff could not show that the right to "certain procedure" in the school

 disciplinary context was a "clearly established" right such that a failure to apply those procedures

 resulted in an "established constitutional deprivation"). Consequently, "[gjiven the absence of

 clear and settled authority putting the existence of a protected reputational liberty interest beyond

 debate in the context ofstate college and university disciplinary hearings," the defendants in GMU

 were entitled to qualified immunity,to the extent they had been sued in their individual capacities.

 Id. at 727. And, because Brown has not offered any new case law supporting a clearly established

 right to certain procedures in the school disciplinary context, so too does he fail to negate Porter

 and Johnson's defense of qualified immunity.

        Accordingly, the Court RECOMMENDS that count I's due process claims against

 defendants Porter and Johnson be DISMISSED with prejudice on grounds ofqualified immunity.

 F,     Brown's freedom of speech claim (count ID is too vague and fails to state a claim
        under Rule 12(b)(6).


        In count II, Brown brings a freedom of speech claim, alleging that Porter and Johnson,

 government officials, based their decisions to expel Brown, and to deny his appeal, in part, on his

 "Constitutionally protected speech." Compl.           119-21. Consequently, Brovm contends that

 Porter and Johnson are liable to him for "these abridgments of his Constitutional right to free

 speech," pursuant to 42 U.S.C. § 1983. Id. at H 122. Defendants Porter and Johnson seek dismissal

 ofcount II for failure to state a claim upon which relief can be granted.

         The First Amendment of the United States Constitution is made applicable to the states

 through the Fourteenth Amendment.          Virginia v. Black, 538 U.S. 343, 358 (2003). The
                                                  29
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 30 of 51 PageID# 204




 Constitution of Virginia has also enshrined the right to free speech. Va. Const, art. I, § 12.

        To properly state a First Amendment claim under section 1983, Brown must allege that

 "(1)[]he engaged in protected First Amendment activity,(2)the defendant[]took some action that
 adversely affected [his] First Amendment rights, and (3)there was a causal relationship between

 [his] protected activity and the defendant[s'] conduct." Martin v. Duffy, 858 F.3d 239, 249 (4th

 Cir. 2017)(internal quotation marks omitted). Plaintiffs seeking recovery for retaliation must

 demonstrate that "defendant's conduct resulted in something more than a ''de minimis

 inconvenience' to h[is] exercise of First Amendment rights." Constantine,411 F.3d 474,500. To

 do this, plaintiff must show that "a person of ordinary firmness" would be deterred from the

 exercise of First Amendment rights because of defendant's retaliatory conduct. Id. (internal

 quotation marks omitted). To establish a causal connection between his First Amendment activity

 and "the alleged adverse action," a plaintiff must show,"at the very least, that the defendant was

 aware of h[is] engaging in protected activity." Id. at 501 (citation omitted). Additionally, there

 "must also be some degree of temporal proximity to suggest a causal connection," such that,"[a]

 lengthy time lapse between the [official's] becoming aware ofthe protected activity and the alleged

 adverse ... action ... negates any inference that a causal connection exists between the two." Id.

 (citation and internal quotation marks omitted).

         While Brown alleges that defendants have "abridg[ed]" his Constitutional right to freedom

 of speech, he does not specifically indicate which act or acts of free speech defendants abridged.

 See Compl.      116-23. In the statement of facts in his complaint. Brown identifies two distinct

 acts of speech that may be at issue in this case: (1) his text message to Smith; and (2) his appeal




                                                  30
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 31 of 51 PageID# 205



 letter to defendants following his conduct conference.''^ Id. at     29,64. The Court will evaluate

 both acts of speech.

        First, Brown's text message constitutes a true threat. "[T]rue threats of violence constitute

 a category ofspeech falling outside the protections ofthe First Amendment." GMU,132 F. Supp.

 3d at 729 (citing Black, 538U.S. at 359). A true threat is a statement "where the speaker means

 to communicate a serious expression of an intent to commit an act of unlawful violence to a

 particular individual or group of individuals." Id. As the Fourth Circuit noted in United States v.

 White, the true threats exception is justified by the need to "protect[] individuals from the fear of

 violence, from the disruption that fear engenders, and from the possibility that the threatened

 violence will occur." 670 F.3d 498, 507 (4th Cir. 2012)(quoting R.A. V. v. City ofSt. Paul, 505

 U.S. 377, 388 (1992))(internal quotation marks omitted). To determine whether a statement is a

 true threat, the Fourth Circuit uses an objective test—a "statement is a true threat 'if an ordinary

 reasonable recipient who is familiar with the context... would interpret [the statement] as a threat

 of injury.'" GMU,132 F. Supp. 3d at 729(quoting White,670 F.3d at 507). Because the standard

 of review is objective, "the context of the communication is essential to determine whether it is

 protected by the First Amendment." In re White, No. 2:07cv342,2013 WL 5295652, at *44(E.D.

 Va. Sept. 13, 2013)(citing Watts v. United States., 394 U.S. 705, 707-08 (1969)). Courts in the

 Fourth Circuit have "identified certain contextual factors relevant to the analysis of allegedly

 threatening remarks." Id. These factors include the language itself, and "the context in which [the

 threat] was made, including not only the forum in which the statement was communicated, but

 also the reaction of the audience upon its utterance." Id. at *45.




   Neither Brovm's text message nor his appeal letter is attached to the complaint as exhibits, but
 Brown includes the language of his text message in his statement offacts. See Compl.^ 29.
                                                 31
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 32 of 51 PageID# 206




        In this case, Brown's text message communicated a threat: "text me again and im [sic]

 breaking your jaw." Id. at ^ 29. However, the text message needs to be considered in its proper

 context. See In re White, 2013 WL 5295652, at *44. Here, Brown alleges that he and Smith were

 texting each other from within their dorm room, either from the same room, or from adjoining

 rooms. Compl.^ 27. Further, Brown alleges that their texting conversation related to "food and

 dirty dishes in their room," and that "[ejvidence available to NSU officials indicated that Smith

 considered the texting conversation to be playful in nature." Id. at   26, 28,59. Brown contends

 that a third individual was present during their texting conversation and could have testified as to

 the nature of the text message, but that defendants Porter and Johnson declined to consider this

 evidence. Id. at    66, 71. Lastly, Brown alleges that, following his text message. Smith sent a

 responding text message, and Brown did not break Smith's jaw. Id. at       30-31.

        Even viewed in the light most favorable to him. Brown's text message constitutes a true

 threat. While Brown's memorandum provides the context through which he may have otherwise

 proven his text message was not a true threat, that context is absent from his complaint. Instead,

 all that Brown alleges regarding the text message is the following: (1) the text of the message

 itself, which, without context, communicates a threat;(2) that the texting conversation occurred

 while Brown and Smith were in their dorm room;(3)that there may have been a witness present

 when he sent the message;(4) that evidence available to NSU indicated Smith considered the

 texting conversation with Brown to be playful; and(5)that Smith responded to the text and Brown

 did not break his jaw. Compl.     28-31,66.

        That Smith responded to Brown's text, from within the same dorm room, where a witness

 may have been present, and that Brown did not break Smith's jaw, has no bearing on whether

 Brown's message was threatening. Brown's other contention, that "[ejvidence available to NSU

                                                 32
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 33 of 51 PageID# 207



 officials indicated that Smith considered the texting conversation to be playful in nature," id. at

 H 28, is too conclusory. See, e.g., Iqbaly 556 U.S. at 678 (holding that "naked assertion[s] devoid
 of further factual enhancement" are not sufficient under Iqbal's "plausibility" standard); Nemet,

 591 F.3d at 256 (deciding that, without the "hefl" of sufficient facts to support his claims,

 "plaintiff^] . . . cannot establish a valid entitlement to relief, as facts that are 'merely consistent

 with a defendant's liability,' fail to nudge claims 'across the line from conceivable to plausible'")

 (internal citations omitted)(quoting Iqbal, 556 U.S. at 674,680).

         Brown's allegations do not indicate how Smith perceived the conversation. Nor do they

 expound on the "evidence available" to NSU concerning Smith's interpretation of the text

 message. On these facts alone. Brown's allegations do not carry the "hefl" of"sufficient facts" to

 support his free speech claim. Nemet,591 F.3d at 256. Consequently, the Court cannot determine

 that Brown's text was anything other than what it appeared to be out of context—^a threat. Brown

 has not alleged facts sufficient to establish that his text message to Smith was not a true threat.

 Accordingly, his text message is excepted from the First Amendment free speech protection.

         Brown also alleges that, after NSU sent Brown a resolution letter informing him he was

 being expelled from the school. Brown filed an appeal, as was his entitlement under NSU's code

 of student conduct. Id. at     53,64; Compl. Ex.6 at 31. Brown further alleges, based in part on

 the language and content of his appeal letter to NSU,Porter and Johnson denied Brown's appeal

 of his expulsion. Compl.       64, 72. From this. Brown contends that Johnson denied his appeal

 based upon constitutionally-protected speech, /c/. at ^ 121. In essence. Brown is asserting that,

 based on the content of the appeal letter submitted to Johnson, Johnson denied his appeal and

 thereby affirmed Brown's expulsion. Brown does not provide additional information to identify



                                                   33
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 34 of 51 PageID# 208




 in what way Johnson's action in denying Brown's appeal violated his right to free speech.'^ The
 Court cannot make assumptions as to Brown's claims and legal arguments—as such, without more,

 Brown's allegation that Johnson's decision to deny his appeal based on his constitutionally-

 protected speech is vague and conclusory.

        For the reasons stated above. Brown has not sufficiently alleged a free speech claim for his

 two acts of speech, his text message and appeal letter. Accordingly, the Court RECOMMENDS

 that defendants' motion to dismiss count II be GRANTED.

 G.     Count IIPs claim of gender discrimination under Title IX fails to state a claim upon
        which relief can be granted.


        In count III, Brown asserts a gender discrimination claim under Title IX against the

 Commonwealth of Virginia, NSU and the Board, alleging he was improperly expelled from NSU

 based on his gender.'^

        As a starting point. Brown notes, because NSU receives federal funding, it is subject to the

 requirements of Title IX. Compl. H 11-12, 125-26; see also 20 U.S.C. § 1681 (1986). Brown

 next alleges he,"a male, was investigated and expelled from NSU following a student complaint

 that Brown violated the student conduct policy with threatening behavior." Compl. ^ 127. To

 contrast the actions NSU took to investigate and expel him. Brown alleges that, "[o]ver a year

 prior to [his] expulsion. Brown complained to NSU officials that a female student had violated the

 student conduct policy with threatening behavior." Id. at ^ 128. Additionally, Brown alleges that


   The Court recognizes Brown's assertions may be the beginning of First Amendment retaliation
 claim, but Brown says nothing more to substantiate this claim.

    Brown's claim against the Commonwealth of Virginia is barred because Title IX does not
 provide a cause of action against the Commonwealth; it only applies to "education[al] program[s]
 or activit[ies] receiving Federal financial assistance." 20 U.S.C. § 1681 (1986). To the extent that
 Brown brings his claim against NSU,he has clarified that defendant"NSU" is both the university
 and the Board of Visitors. Compl.^ 14.
                                                 34
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 35 of 51 PageID# 209




 NSU did not conduct any investigation or impose any disciplinary action on the female student.

 Id. at H 129. Upon information and belief, Brown alleges that NSU "rarely if ever investigates or

 disciplines females for the conduct Brown was accused of committing." Id. at f 130. As a result,

 Brown alleges that NSU's and the Board's decision to investigate and expel him constituted gender

 discrimination in violation of Title IX. M at ^ 131.

        Title IX provides, in part, that "[n]o person in the United States shall, on the basis of sex,

 be excluded from participation in, be denied the benefits of,or be subjected to discrimination under

 any education program or activity receiving Federal financial assistance." 20 U.S.C. § 1681

 (1986). Title IX may be enforced through an "implied private right of action." Yusufv. Vassar

 Coll., 35 F.3d 709, 714 (2d Cir. 1994)(citing Cannon v. Univ. of Chicago, 441 U.S. 677, 717

 (1979)). Claims "attacking a university disciplinary proceeding on grounds of gender bias can be

 expected to fall generally within two categories": (1) selective enforcement, and (2) erroneous

 outcome. Id. at 715. In his memorandum in opposition to defendants' motion to dismiss. Brown

 asserts he has brought an erroneous outcome Title IX claim. Pl.'s Mem. at 20. To "assess whether

 a school's disciplinary proceedings produced an erroneous outcome in violation ofTitle IX,courts

 typically apply a framework first introduced in Yusuf Doe v. Salisbury Univ., 123 F. Supp. 3d

 748, 765(D. Md. 2015);.see also GMU,132 F. Supp. 3d at 732(same).

        An erroneous outcome claim is one in which a plaintiff alleges he was "innocent and

 wrongly found to have committed an offense" because of his gender. Yusuf, 35 F.3d at 715. To

 make such a claim. Brown must allege the following: (1)"particular facts sufficient to cast doubt

 on the accuracy of the outcome of the challenged proceeding," and (2)"particular circumstances

 suggesting that gender bias was a motivating factor behind the erroneous finding." GMU,132 F.

 Supp. 3d at 732.


                                                 35
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 36 of 51 PageID# 210




        1.     Brown has alleged facts sufficient to cast doubt on the accuracy of the outcome
               of his conduct conference.


        As for the first element of an erroneous outcome claim—^requiring plaintiff to allege facts

 "sufficient to cast doubt on the accuracy ofthe outcome ofthe challenged proceeding," GMU^ 132

 F. Supp. 3d at 732, the court in Yusufobserved that plaintiffs burden

               is not heavy. For example, a complaint may allege particular
               evidentiary weaknesses behind the finding of an offense such as a
               motive to lie on the part of a complainant or witnesses,
               particularized strengths of the defense, or other reason to doubt the
               veracity of the charge. A complaint may also allege particular
                procedural flaws affecting the proof.

 Yusuf,Z5 F.3dat715.

        For example, in GMU,a plaintiff accused of sexual misconduct met the pleading burden

 of the first element of his erroneous outcome claim by enumerating several procedural flaws

 regarding his disciplinary hearing and subsequent appeal. See GMU, 132 F. Supp. 3d at 718-19,

 732(alleging the failure to consider witness statements, give deference to the reasoned opinion of

 the initial panel, adhere to GMU's own appellate rules, make a reliable credibility determination,

 afford plaintiff the ability to oppose the granting of an appeal, and to provide a neutral arbiter

 without prior involvement in the case).

        Similarly, Brown has pleaded multiple procedural flaws that, considered together, satisfy

 the first element of his erroneous outcome claim. He alleges that NSU and the Board:(1) failed

 to provide notice ofthe specific conduct for which Brown was being investigated;(2)did not give

 Brown adequate time to prepare for his conduct conference;(3) did not give Brown prior notice

 that he was being charged with a probation violation, but Porter included "probation violation" as

 a rationale for defendants' decision to expel Brown in the Resolution Letter;(4) did not notify

 Brown that expulsion was a likely sanction for his alleged misconduct;(5)did not provide Brown

                                                36
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 37 of 51 PageID# 211



 with the procedural safeguards at the June 15, 2017 conduct conference—enumerated in NSU's

 Code of Student Conduct—^afforded to student accused of conduct punishable by "expulsion,

 suspension and/or removal from housing";(6)denied Brown a fair and impartial hearing because

 Porter acted simultaneously as the "investigator, fact finder and decision maker during the

 proceedings";(7) held an appeal conference at which Brown was not present and therefore could

 not present any facts, defenses, or new evidence;(8)in the letter denying Brown's appeal, did not

 address whether Brown's conduct conference was conducted "fairly and in conformity with

 prescribed procedures," or whether "new evidence unavailable during the original conduct

 conference/hearing" was considered; and (9) considered, at the appeal conference. Brown's prior

 conduct that was "not at issue in the Notice sent by Defendant Porter on June 15, 2017, as well as

 references to the language and content ofPlaintiff Brown's appeal letter." Compl. HU 46-51,54-

 55,61,69, 70-72.

        Brown's allegations ofprocedural flaws are numerous,and,collectively,they are sufficient

 to cast doubt on the accuracy of the outcome of his disciplinary proceeding and on the penalty

 imposed on him.

        2.      Brown has not alleged facts sufficient to connect the erroneous outcome of his
               conduct conference with gender bias.

        Having satisfied the first element of his erroneous outcome claim. Brown must now

 contend with the second element, and allege "particular circumstances suggesting that gender bias

 was a motivating factor behind the erroneous finding." GMU,132 F. Supp. 3d at 732.

        As the Yusufcourt explained,"allegations ofa procedurally or otherwise flawed proceeding




   Brown alleges other procedural flaws, but he pleads them so ambiguously that this Court cannot,
 even when considering the facts in the light most favorable to Brown, Nemet, 591 F.3d at 253,
 factor them into its analysis. See Compl. 47-50.
                                                37
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 38 of 51 PageID# 212




 that has led to an adverse and erroneous outcome combined with a conclusory allegation ofgender

 discrimination is not sufficient to survive a motion to dismiss." Yusuf, 35 F.3d at 715. The "fatal

 gap" is the "lack of a particularized allegation relating to a causal connection between the flawed

 outcome and gender bias." Id. Therefore, a plaintiff must satisfy the second element by alleging

 "particular circumstances suggesting that gender bias was a motivating factor behind the erroneous

 finding." Id. "Sufficiently particularized allegations of gender discrimination might include, inter

 alia, statements by members of the disciplinary tribunal, statements by pertinent university

 officials, or patterns ofdecision-making that also tend to show the influence of gender." Salisbury,

 123 F. Supp. 3d at 766(quoting Yusuf, 35 F.3d at 715).

        Even if a plaintiff is only able to allege facts for the second element"upon information and

 belief," this is a "permissible way to indicate a factual connection that a plaintiff reasonably

 believes is true but for which the plaintiff may need discovery to gather and confirm its evidentiary

 basis." Id. at 768;see Fed. R. Civ. P. 11(b) advisory committee's note to the 1993 amendment; 5

 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1224 (3d ed.)

 ("[A]negations in this form have been held to be permissible, even after the Twombly and Iqbal

 decisions."); see also Arista Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010)("The

 Twombly plausibility standard ... does not prevent a plaintiff from pleading facts alleged upon

 information and belief where the facts are peculiarly within the possession and control of the

 defendant ... or where the belief is based on factual information that makes the inference of

 culpability plausible.")(internal citations and quotations omitted). That being said, a plaintiff may

 not "rely exclusively on conclusory allegations of unlawful conduct, even where alleged 'upon

 information and belief" Salisbury, 123 F. Supp. 3d at 768.




                                                  38
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 39 of 51 PageID# 213




        In Yusuf^ the court found sufficient plaintiffs allegation that "males accused of sexual

 harassment at Vassar are 'historically and systematically' and 'invariably found guilty, regardless

 ofthe evidence, or lack thereof" Yusuf, 35 F.3d at 716. The court noted that the "allegation that

 males invariably lose when charged with sexual harassment at Vassar provides a verifiable causal

 connection similar to the use of statistical evidence in an employment case," Id.

         But Yusufwas decided prior to the Supreme Court's holdings in Twombly and Iqbal. See

 GMU, 132 F. Supp. 3d at 732. Therefore, "mimicking the Yusuf plaintiffs allegations is not

 necess£irily sufficient to survive a motion to dismiss." Id. Consequently, a plaintiff must now

 "plead facts sufficient to support a plausible inference of liability." Id.

         In Salisbury, male university students accused of sexual misconduct alleged that the

 university "created an environment in which male students accused of sexual assault ... are

 fundamentally denied due process as to be virtually assured of a finding of guilt." Salisbury, 123

 F. Supp. 3d at 755, 766. Additionally, plaintiffs supported their allegation by attaching to their

 complaint eleven exhibits supposedly evidencing the school's gender bias against male students.'^
 Id. at 766. Plaintiffs also alleged the following "upon information and belief: (1)"SU possesses

 communications evidencing Defendants' deliberate indifference in imposing wrongful discipline

 on Plaintiffs on the basis of their gender";(2)"SU possesses communications evidencing SU's

 intent to favor female students alleging sexual assault over male students like Plaintiffs who are

 accused of sexual assault"; and(3)"Defendants' deliberate indifference was taken to demonstrate

 to the United States Department of Education and/or the general public that Defendants are


   Some examples of the exhibits include public notices and newsletters "informing the student
 body writ large about the risk of sexual assault on college campuses," and the court ultimately
 found that the eleven exhibits were "presented in a gender-neutral tone, addressed to all students,
 and published to improve campus safety for both men and women." Salisbury, 123 F. Supp. 3d at
 766-67.
                                                   39
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 40 of 51 PageID# 214



 aggressively disciplining male students accused of sexual assault." Id. at 768. From these three

 allegations, the court held that plaintiffs had pleaded '"'"specificfactual allegationsf and therefore

 presented a "facially plausible claim oferroneous outcome sex discrimination in violation of Title

 IX." Id


        In contrast, the court in GMU found that plaintiff, accused of sexual misconduct, had not

 sufficiently alleged facts that causally connected the flawed outcome ofhis disciplinary proceeding

 with gender bias. GMU, 132 F. Supp. 3d at 733. After twice being granted leave to amend his

 complaint, plaintiff alleged the following: (1) that during his appeal, "[t]he findings of

 responsibility ... can be based only on the unjustified and discriminatory decision to credit Jane

 Roe's testimony, as the complaining female, over the testimony of John Doe, the responding

 male"; (2) "[t]he only explanation for such a rash, unreasoned, and unsupported decision is

 [defendants'] desire to help a complaining female when the system had found a respondent male

 not responsible"; and(3) that "[sjexual misconduct violations are more likely than others to result

 in the most severe sanctions the University may impose .... The vast majority of respondents in

 the University's sexual misconduct investigations and the disciplinary proceedings are male," and,

 "[rjespondents charged with Sexual Misconduct at the University are historically and

 systematically discriminated against." Doe v. George Mason Uh/v., No l:15cv209(E.D. Va. Apr.

 7, 2015)(Second Amended Complaint           178, 184, 187, 189-90, ECF No. 27)(emphasis added).

 Considering them collectively, the court held that "plaintiffs two allegations that gender bias is

 the 'only' explanation for the outcome of his proceeding are entirely conclusory and entitled to no

 weight under Twombly'' GMU,132 F. Supp. 3d at 732-33. Further, the court found that,"in total

 context an inference of gender bias is certainly conceivable or possible, the question is whether

 the [second amended complaint's] factual allegations make that inference cross the line from

                                                  40
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 41 of 51 PageID# 215



 conceivable to plausible.''^ Id. at 733. The Court concluded that plaintiffs complaint "falls short"

 of plausible Id.

        Brown makes two allegations supporting his Title IX erroneous outcome claim: (1)"Over

 a year prior to Brown's expulsion, Brown complained to NSU officials that a female student had

 violated the student conduct policy with threatening behavior.[] Upon information and belief, no

 investigation or disciplinary action was ever taken against the aforementioned female student";

 and (2)"Upon information and belief, NSU rarely if ever investigates or disciplines females for

 the conduct Brown was accused of committing."'^ Compl.            128-30. As with the plaintiffs

 complaint in Salisbury, Brown's allegations present a "close call." Salisbury, 123 F. Supp. 3d at

 766. Ultimately, however, the Court finds that Brown's allegations fall short of the plausibility

 requirement. See, e.g., GMU, 132 F. Supp. 3d at 733. Brown does not allege that the

 Commonwealth of Virginia, NSU, or the Board have in their possession any communications,

 documents, or any other evidence that could substantiate Brown's allegations of gender

 discrimination. Salisbury, 123 F. Supp.3d at 768. Instead, Brown proffers a conclusory statement

 similar to the plaintiffs allegation in GMU,that NSU rarely "if ever investigates or disciplines"

 women accused of similar misconduct. Compl.^ 130.

        Brown does allege that, a year prior to his own conduct conference, he complained that

 NSU had failed to investigate and discipline a female student accused of violating the same part

 of the student code as Brown. Compl.      128-29. While this claim is far less conclusory than his



    Although Brown alleges an erroneous outcome claim under Title IX, upon the Court's review,
 the allegations appear, in part, to be more similar to a selective enforcement claim. See Yusuf, 35
 F.3d at 715("Such a claim [of selective enforcement] asserts that, regardless ofthe student's guilt
 or innocence, the severity ofthe penalty and/or the decision to initiate the proceeding was affected
 by the student's gender."). Yet, regardless of the claim—either erroneous outcome or selective
 enforcement—^the outcome is the same. Brown has not sufficiently pled facts which, even taken
 in the light most favorable to him, establish grounds for either claim.
                                                 41
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 42 of 51 PageID# 216




 general allegation that NSU rarely investigates or disciplines women for threatening behavior, it
 still does not meaningfully advance Brown's claim across "the line from conceivable Xo plausible''

 GMU,132 F. Supp. 3d at 733. Even if proven true, this isolated incident does not make Brown's

 claim plausible. As one court indicated, "there are a number of possible explanations for any

 disparate treatment, of which gender-motivated bias is only one." GMU,132 F. Supp. 3d at 733.

 Brown's contention that the school did not investigate and/or discipline one female student

 allegedly accused of threatening behavior may conceivably be motivated by gender bias—^but it

 may also be motivated by dozens of other factors, discriminatory or non-discriminatory. As the

 court in GMU concluded, "in the absence of any specific factual allegations pointing to such

 [gender] bias on the part of the defendants, it cannot be said that the discriminatory motive

 explanation is plausible rather than just conceivable." Id at 733.

          For these reasons, this Court RECOMMENDS that Brown's erroneous outcome Title IX

 claim (count III) against defendants NSU and the Board be DISMISSED for failure to state a

 claim.


 H.       Count IV*s claim of religiottslv-based gender discrimination under Title IX fails to
          state a claim upon which relief can be granted.

          Brown brings his religiously-based gender discrimination claim against the

 Commonwealth of Virginia, NSU, and the Board, contending that their agents inappropriately

 asked about his religion, £ind based the expulsion decision on his gender and religious affiliation.^®
          Brown alleges that Title IX forbids religiously-based discrimination "by institutions such

 as NSU when it is partially based on gender, ethnicity or national origin." Compl.^ 136. Brown




   For the same reasons Brown could not bring his Title IX gender discrimination claim (count III)
 against the Commonwealth of Virginia, Brown cannot bring count IV against the Commonwealth.
 See 20 U.S.C. § 1681 (1986).
                                                  42
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 43 of 51 PageID# 217




 alleged that, during the conduct conference on June 15, 2017, at the NSU campus police station.

 Porter asked Brown whether he is Muslim, and Brown responded affirmatively. Id. at T|44—46.

 From this. Brown contends that Porter and Johnson based their decision to expel Brown "in part

 or in whole upon his religious status as a Muslim." Id. at ^ 137. "Upon information and belief,"

 Brown alleges that Porter and Johnson would have been "less likely to expel Brown had Brown

 been of a different religious conviction." Id. at H 138. Brown alleges that "Defendants' interest in

 Brown's status as a Muslim during investigation and expulsion proceedings stems from a negative

 stereotype of Muslim males as being prone to violence." Id. at H 139. Consequently, Brown

 alleges that defendants "would have been less likely to expel Brown had Brown been a Muslim

 female." 7^/. at 11140.

        In support ofhis claim. Brown cites to a 2004"Dear Colleague"^' letter issued by the Office

 of Civil Rights("OCR"). PL's Mem. 21 (citing Dear Colleague Letter from Kenneth L. Marcus,

 Deputy Assistant Secretary for Enforcement, Office for Civil Rights, U.S. Dep't of Education

 (Sept. 13, 2004)("Dear Colleague Letter")).       In the letter, Marcus explains that, while OCR

 "lacks jurisdiction to prohibit discrimination against students based on religion per se, [it] will

 aggressively prosecute harassment of religious students who are targeted on the basis of race or

 gender, as well as racial or gender harassment ofstudents who are targeted on the basis ofreligion."

 Dear Colleague Letter; see also PL's Mem. at 21 (describing Marcus's letter). For the reasons

 noted below, the Dear Colleague letter is neither binding nor persuasive authority, and, without


    A "Dear Colleague" letter is an "official correspondence distributed in bulk to Members in both
 chambers" of Congress. See R. Eric Petersen, Cong. Research Serv., RS21667,"Dear Colleague"
 Letters: A Brief Overview 1 (2005). Typically, Members of Congress author "Dear Colleague"
 letters to "persuade others to cosponsor or oppose a bill." Id.

      Kenneth     L. Marcus's        letter   is   available    at the following           website:
 https://www2.ed.gOv/about/offices/list/ocr/religious-rights2004.html (last visited Nov. 26, 2019).
                                                 43
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 44 of 51 PageID# 218




 more, it is insufficient to overcome defendants' motion to dismiss.

         Brown cites to T.E. v. Pine Bush Cent. Sch. Dist. et al,58 F. Supp. 3d 332,355(S.D.N.Y.

 2014), as a "parallel" to Marcus's Dear Colleague letter that claimed OCR would expand

 enforcement of Title IX to include religiously-based discrimination. PL's Mem. at 21. In Pine

 Bush, the court questioned whether Title VI—^which prohibits a "recipient of federal funds from

 discriminating on the basis of race, color, or national origin," 42 U.S.C. § 2000d—^proscribed

 discrimination against Jewish students. 58 F. Supp. 3d. at 353-54. The students in Pine Bush

 endured extreme "anti-Semitic harassment and discrimination" at the hands of other students. Id.

 at 354. While the court noted the harassment amounted to obvious religious discrimination, it also

 found that anti-Semitic harassment constituted racial discrimination. Id.

         In reaching its conclusion, the court did not determine "whether religious bias alone can

 form the basis of a Title VI claim or anti-Semitism can provide a basis for national origin

 discrimination." Id. Rather, the court found that Judaism was both a religious practice and a

 distinct race, and therefore came "within Title VPs protection." Id. Ultimately, plaintiffs'

 amended complaint asserted that the harassment plaintiffs faced "did not concern Plaintiffs'

 religious beliefs or practices, but rather drew on hackneyed stereotypes, bigoted 'jokes,' and

 painful references to the Holocaust and Naziism [sic]. In short, the harassment alleged is rooted

 in Plaintiffs' actual or perceived national origin or race rather than just Plaintiffs' faith or religious

 practices." Id. Because the harassment plaintiffs suffered amounted to racial discrimination, the

 court concluded that plaintiffs' harassment fell under Title VI's protection. Id.




                                                    44
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 45 of 51 PageID# 219




        The holding in Pine Bush is not relevant here. As Brown does in this case, the Pine Bush

 court also cited to a Dear Colleague letter, but only to help clarify the eimbiguity of Title VI as it

 pertains to the intersection ofreligion and race/national origin. The same ambiguity does not exist

 between religion and gender. Identifying as Muslim, as Brown has, does not entitle one to come

 within the protection of Title IX, and he has presented the Court with no case law to suggest

 otherwise. While it may be irrelevant and inappropriate to question a student about his religion

 during a conference regarding the student's conduct, it does not—^without more information—

 suggest gender discrimination and trigger Title IX protections.

        For the reasons stated above, this Court RECOMMENDS that Brown's religiously-based

 gender discrimination claim (count IV)against defendants, the Commonwealth of Virginia, NSU,

 and the Board, be DISMISSED for failure to state a claim.

 I.     Count V*s breach of contract claim fails to state a claim upon which relief can be
        granted.


        Brown brings his breach ofcontract claim,count V,against defendants NSU and the Board,

 alleging that defendants breached either an express or implied contract that existed between

 students like Brown and NSU.

        Brown alleges that either an express or implied contract existed between himselfand NSU

 during Brown's enrollment. Compl. H 144. First, Brown argues that, as a student, he has a

 contractual relationship with NSU, and that,"by paying his tuition, maintaining his grades, and

 abiding by NSU's policies to the best of his ability and understanding," Brown fulfilled his


    See Dear Colleague Letter from Russlynn Ali, Assistant Secretary for Civil Rights, Office for
 Civil      Rights,      U.S.       Dep't        of     Education       (Oct.       26,       2010),
 https://www2.ed.gOv/about/offices/list/ocr/letters/colleague-201010.html (explaining that "anti-
 Semitic harassment can trigger responsibilities under Title VI... when the harassment is based
 on the group's actual or perceived shared ancestry or ethnic characteristics, rather than solely on
 its members' religious practices")(last visited Nov. 26, 2019).
                                                  45
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 46 of 51 PageID# 220




 contractual obligations to NSU. Id. at ^ 145. Moreover, when NSU expelled Brown, who had not

 violated any of the contractual terms stated above, NSU allegedly violated the express or implied

 contract between itself and Brown. Id. at H 149. Second, Brown contends that NSU's disciplinary

 policies, which NSU makes accessible to students and the larger public online, "constitute

 contractual terms between NSU and students like Brown." Id. at        24, 147. Similarly, Brown

 argues that the "procedures,safeguards,and rights contained within NSU's disciplinary procedures

 constitute contractual rights of NSU's students." Id. at ^ 148. Therefore, Brown alleges that, by

 failing to adhere to the contractual terms stated within its "posted disciplinary procedures," NSU

 breached "one or more of Brown's contractual rights during its investigation and expulsion of him

 in June of2017." Id. at Iffl 56-58, 149.

        Brown's complaint characterizes NSU's disciplinary procedures as binding contractual

 terms. Compl.^ 147. At this stage, it is not for the Court to decide whether NSU's disciplinary

 procedures, and the "procedures, safeguards, and rights contained within" them constituted a

 binding contract, Compl. 148—itjust needs to be plausible that they do. See e.g., Twombly,550

 U.S. at 570. The Court cannot determine the plausibility of Brown's breach of contract claim,

 because Brown has failed to state anything beyond a "naked assertion [] devoid of further factual

 enhancement." Iqbal, 556 U.S. at 678.

        Brown alleged that NSU published its disciplinary procedures online, that the disciplinary

 procedures outlined a formal resolution process with procedural safeguards for students accused

 of conduct punishable by expulsion, and that Brown did not receive these procedural safeguards.

 Compl.     24, 56-58. Brown also attached to his complaint a section of NSU's disciplinary

 procedures. See Compl. Ex. 6. Even though Brown has provided the Court with the disciplinary

 procedures themselves. Brown does not provide any facts to support his assertion that those

                                                46
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 47 of 51 PageID# 221



 disciplinary procedures constitute contractual terms—and without such facts, his breach of

 contract claim does not meet the pleading standards required for a 12(b)(6) motion to dismiss. See

 Iqbah 556 U.S. at 678.

        Additionally, in a recent 2018 decision, this Court ruled unambiguously that, "[u]nder

 Virginia law,a University's student conduct policies are not binding, enforceable contracts; rather,

 they are behavior guidelines that may be unilaterally revised by Marymount at any time." Doe v.

 Marymount Univ., 297 F. Supp. 3d 573, 587-88(E.D. Va. 2018). The Marymount court cited to

 Brown v. Rectors and Visitors ofthe Univ. of Va., which affirmed there was no contract between

 the student and the university, "because [plaintiffs] complaint contained only conclusory

 allegations that the Graduate Student Handbook constituted a contract between himself and UVA,

 and that assertion was unsupported by the terms of the Handbook." 361 F. App'x 531, 534(4th

 Cir. 2010).

        Brown's allegations in the current matter appear just as conclusory. Some of the cases

 cited in Marymount hold that, for there to be a binding legal contract between a student and

 university, there must be an "absolute mutuality of engagement," so that each party has the right

 to hold the other to a positive engagement. Marymount, 297 F. Supp. 3d at 587 n.20 (citing

 Jackson v. Liberty Univ., No.6:17-CV-00041,2017 WL 3326972, at *7(W.D. Va. Aug. 3,2017),

 and Doe v. Washington and Lee Univ., No. 6:14-cv-00052, 2015 WL 4647996, at *11 (W.D. Va.

 Aug. 5,2015)(quoting Smokeless Fuel Co. v. W.E. Seaton & Sons,52 S.E. 829,830(Va. 1906))).

 Brown has not provided any factual support to show that the code of student conduct creates a

 "mutuality of engagement" such that NSU's actions in investigating and expelling Brown could

 be characterized as a breach of contract. See Compl.     143-52.




                                                 47
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 48 of 51 PageID# 222




        To further support his claim that an express or implied contractual relationship exists

 between a student and the university the student attends. Brown cites to a 2015 Norfolk Circuit

 Court case. PL's Mem.at 23(citing Doe v. Va. Wesleyan Coll., Nos. CL14-6942-01, CL14-6942-

 00, 2015 WL 10521466, at *1 (Va. Cir. June 20, 2015)). In Wesleyan, Doe, a female student at

 Virginia Wesleyan College, alleged that a male student, Roe, raped and sexually assaulted her in

 a college dorm room. Id. at *1. Doe alleged that, prior to her assault, she had attended an on-

 campus party "sponsored" by school employees, at which she consumed alcohol "spiked with an

 agent designed to incapacitate [Doe and others] and render them vulnerable to sexual assault." Id.

 After Doe left the party, she alleged that Roe followed her and forced her into his dorm room

 where he raped and sexually assaulted her. Id. Doe filed a lawsuit against the college, and the

 college later filed a third-party complaint against Roe, alleging that Roe had breached his contract

 with the college. Id. Roe then filed a demurrer to the college's third-party complaint, arguing that

 the "alleged contracts disclaim contractual liability." Id. at *2.

        In assessing the college's breach of contract claim, the court clarified that, at the demurrer

 stage, it would not determine "whether the [purported contracts] are binding legal contracts for

 purposes ofthis demurrer." Id. at *14, n.13. Therefore, the court assumed,"without deciding that

 the purported contracts are in fact valid contracts," leaving it to the fact finder to determine the

 validity of the "contracts." Id. Because this case arose in a Virginia circuit court, it is not binding

 on this Court. Further, because the circuit court only assumed for purposes of the demurrer that

 the "purported contracts" were valid contracts, it would not be appropriate to rely on this tentative

 authority, even at the motion to dismiss stage.

        In Marymomt,a male university student accused ofsexual misconduct brought suit against

 the university, alleging that the school breached an "implied contract with Doe by suspending him

                                                   48
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 49 of 51 PageID# 223




 from school withoutjust cause." 297 F. Supp. 3d at 576, 580. In addressing a motion to dismiss,

 the Court was tasked with deciding whether paying tuition to the university "vested Doe with

 certain implied procedural protections that were ultimately breached by Marymount." Id. at 580.

 Noting that the parties had not cited a single "Supreme Court of Virginia decision holding that an

 implied contract is created between a student and his or her university merely through the payment

 of tuition," the court refused to "impermissibly expand Virginia law without any input from

 Virginia's highest court." Id. at 588.

        Further, the Court reasoned that, even assuming "without deciding that an implied contract

 existed between Doe and Marymount," the contractual terms "between these two parties are

 exceptionally narrow." Id. The only possible binding,"implied term" was that Doe could not "be

 suspended for an arbitrary and capricious reason or no reason at all." Id. Even if the outcome of

 Doe's "disciplinary proceeding was erroneous," Marymount"did not act arbitrarily or capriciously

 by suspending Doe and therefore did not breach the only term ofthe implied contract." Id.

        In this case, while Brown may have alleged facts sufficient to show that NSU and the

 Board—^through its employees. Porter and Johnson—did not provide all the procedural safeguards

 enumerated in the code of student conduct, he has not alleged facts indicating that they acted in a

 way that was arbitrary and capricious. Porter notified Brown in advance that he was being

 investigated for violating a specific section of the student code of conduct and that a conduct

 conference would be held to determine whether Brown was responsible for the alleged violation.

 Compl. Exs. 1-2. Further, Brown was given an opportunity, and ultimately exercised his right to

 appeal NSU and the Board's decision to expel him by submitting an appeal letter. Compl. ^ 64.

 Johnson responded to Brown's appeal letter with an appeal response and rationale, explaining the

 decision to deny Brown's appeal. Id. at fl 67-69. NSU and the Board allegedly may have

                                                 49
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 50 of 51 PageID# 224




 bypassed or neglected to afford Brown every procedural safeguard listed in the code of student

 conduct, but Brown has not pled facts sufficient to indicate that they acted in such an extreme way

 that their actions were arbitrary or capricious. Therefore, Brown has failed to state a claim for

 breach of contract.


        For the reasons stated above, the Court RECOMMENDS that Brown's breach of contract

 claim (count V)against defendants NSU and the Board be DISMISSED without prejudice.

                                 IV.     RECOMMENDATION


        Accordingly, the Court RECOMMENDS the following:

        (1)     Although Brown has sufficiently pled and stated a due process claim, the

 Commonwealth of Virginia, NSU, and the Board are immune from suit under the Eleventh

 Amendment and sovereign immunity, and the individual defendants. Porter and Johnson, are

 entitled to qualified immunity. Therefore, defendants' motion to dismiss Brown's due process

 claim should be GRANTED and count I should be DISMISSED with prejudice.

        (2)     Defendants' motion to dismiss Brown's free speech claim (count II) against Porter

 and Johnson for failure to state a claim should be GRANTED.


        (3)     Defendants' motion to dismiss Brown's Title IX gender discrimination claim

 (count III) against the Commonwealth of Virginia, NSU,and the Board for failure to state a claim

 should be GRANTED.


        (4)     Defendants' motion to dismiss Brown's Title IX religiously-based gender

 discrimination (count IV)against the Commonwealth of Virginia, NSU and the Board for failure

 to state a claim should be GRANTED.


        (5)     Defendants' motion to dismiss Brown's breach of contract claim (count V)against

 NSU and the Board for failure to state a claim should be GRANTED.


                                                 50
Case 2:19-cv-00376-RBS-RJK Document 14 Filed 11/26/19 Page 51 of 51 PageID# 225




        (6)    Plaintiff be PROVIDED with leave to amend counts II through V within fourteen

 days of the final order addressing the motion to dismiss.

                                 V.     REVIEW PROCEDURE

        By copy of this report and recommendation, the parties are notified that pursuant to 28

 U.S.C. § 636(b)(1)(C):

        1. Any party may serve upon the other party and file with the Clerk written objections to

 the foregoing findings and recommendations within fourteen(14)days from the date of mailing of

 this report to the objecting party,see 28 U.S.C. § 636(b)(1), computed pursuant to Rule 6(a) of the

 Federal Rules of Civil Procedure. Rule 6(d) of the Federal Rules of Civil Procedure permits an

 extra three(3)days, if service occurs by mail. A party may respond to any other party's objections

 within fourteen(14)days after being served with a copy thereof. See Fed. R. Civ. P. 72(b)(2)(also

 computed pursuant to Rule 6(a) and (d)of the Federal Rules of Civil Procedure).

        2. A district judge shall make a de novo determination of those portions of this report or

 specified findings or recommendations to which objection is made.

        The parties are further notified that failure to file timely objections to the findings and

 recommendations set forth above will result in a waiver of appeal from a judgment of this Court

 based on such findings and recommendations. Thomas v. Arn,474 U.S. 140(1985); Carr v. Hutto,

 111 F.2d 433 (4th Cir. 1984); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).


                                                                        r
                                                                Robert J. Krask
                                                                United States Magistrate Judge
                                                                     Robert J. Krask
                                                              United States Magistrate Judge
 Norfolk, Virginia
 November 26, 2019



                                                 51
